Citation Nr: 1441077	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-47 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for posttraumatic stress disorder prior to June 1, 2011.

2.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder from June 1, 2011 to January 26, 2012.

3.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder since April 1, 2012.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel
INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968 and from April 1971 to January 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Fort Harrison, Montana (RO). 

When the Board last reviewed the case in August 2012, it noted that the issue of entitlement to service connection for substance abuse, as secondary to posttraumatic stress disorder was raised by the Veteran's representative in a March 2010 notice of disagreement, but had not been adjudicated by the RO.  The Board referred the claim to the RO for appropriate action.  To date, the RO has not developed the Veteran's claim, to include the issuance of appropriate notice.  As such, the issue is again referred to the RO for appropriate action. 


REMAND

Additional development is required before the issues on appeal can be adjudicated.  

In February 2013, the RO indicated that it received VA outpatient treatment records that month dated in March 2012 through January 2013.  A subsequent February 2013 supplemental statement of the case shows that the originating agency reviewed VA outpatient treatment records dated in January 2013 from the VA Medical Center in Ft. Harrison, Montana.  However, no such records were added to the record.  In fact, the record does not contain any current treatment records.  Further, there is a notation of "unable to upload in Virtual VA" marked in pen next to the list of VA outpatient treatment records received in February 2013.  The Board also notes that such records were noted as uploaded to CAPRI, suggesting that the Veteran's outstanding VA records are available, and located in the CAPRI program, but have not been associated with the record before the Board.  Significantly, the Board does not have access to CAPRI.  As the aforementioned VA treatment records are potentially relevant to the issues on appeal, further development to obtain these records is in order.  38 C.F.R. § 3.159 (c)(2) (2013); Bell v. Derwinski, 2 Vet.App. 611 (1992).  

In addition, when the Board last reviewed the case in August 2012, there were outstanding private treatment records to be obtained and associated with the record.  In this regard, in a March 2011 report of general information, the Veteran stated that during the pendency of the appeal he was treated by Dr. S. at Northern Rockies Neuropsychology located in Billings, Montana.  Such records have not been obtained and associated with the record.  Thus, on remand the private treatment records identified by the Veteran must be obtained and associated with the record.  38 C.F.R. § 3.159 (c)(1).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain VA outpatient treatment records from (1) the VA Medical Center in Ft. Harrison, Montana dated from January 2013 to the present; (2) the VA Medical Center in Sheridan, Wyoming dated from April 2012 to the present; and (3) complete private treatment records from Dr. S. at Northern Rockies Neuropsychology located in Billings, Montana.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above actions, the RO must readjudicate the Veteran's claims, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



